Judgment, Supreme Court, New York County (Paul Bookson, J.), rendered May 24, 1993, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years to cover both counts, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of l½ to 3 years, and otherwise affirmed.
As the People concede, no reason appears on the record why the sentence imposed was longer than the one promised, the court apparently having misspoke in imposing sentence. Although the error is unpreserved (People v Jones, 204 AD2d 162, lv denied 83 NY2d 968), we exercise interest of justice jurisdiction to modify the sentence as above indicated (see, People v Pascal, 139 AD2d 449, lv denied 72 NY2d 864). Concur — Rosenberger, J. P., Asch, Williams and Mazzarelli, JJ.